Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 27, 2021

                                      No. 04-20-00610-CV

                          GILTNER LOGISTICS SERVICES INC.,
                                     Appellant

                                                v.

    Jesus RODRIGUEZ, Jr, Individually and on behalf of the Estate of Jesus Rodriguez III,
                                       Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                             Trial Court No. 2018CVA001731D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding


                                         ORDER

        On April 19, 2021, we granted the parties’ joint motion to abate this appeal while they
finalize a settlement agreement. We ordered the parties to file either a status update or a motion
to dismiss by May 19, 2021. On May 18, 2021, the parties filed a status update reporting that
they expected to complete their settlement agreement “within the next 60 days.” We therefore
ORDER the abatement to continue until July 19, 2021, at which time the case will be returned
to the court’s active docket.




                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of May, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court